Citation Nr: 0121284	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-06 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought. 

The Board also notes that in the veteran's statement-in-
support-of-claim, dated January 11, 2001, he asserted an 
additional claim for diabetes as a result of exposure to 
herbicides.  Because that issue is not before the Board on 
this appeal, it is hereby referred to the RO for appropriate 
action.  

Although having requested a personal hearing, the veteran 
withdrew his request in a written communication dated in 
January 2001.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

The veteran's service in the United States Army included a 
tour of duty during the war in the Republic of Vietnam.  As 
noted above, the veteran has recently interposed a claim of 
entitlement to service connection for diabetes as a result of 
exposure to herbicides in Vietnam.  The Board observes that 
among the private medical records is a letter dated in July 
1999, in effect, expressing a possible association between 
peripheral neuropathy and the veteran's diabetes.  
Accordingly, the Board considers the respective claims 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Consequently, entitlement to service connection for 
diabetes as secondary to herbicide exposure must be addressed 
prior to an appellate decision on the certified issue.

To ensure that VA has afforded due process to the appellant, 
the case is REMANDED to the RO for the following development:  

1.  The RO should undertake any 
development deemed appropriate including 
additional development warranted pursuant 
to the requirements of the Veterans 
Claims Assistance of Act of 2000.

2.  The RO should adjudicate the claim of 
entitlement to service connection for 
diabetes as a result of exposure to 
herbicides pursuant to the newly amended 
38 C.F.R. § 3.303(e).  

Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for peripheral neuropathy.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




